Citation Nr: 1454948	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  05-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In February 2006, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  

In an October 2009 decision, the Board remanded the claim of increased ratings for left CTS, rated as noncompensable prior to November 12, 2004, and as 10 percent disabling since that date, for additional development and adjudicative action.  The case was returned to the Board for further appellate review, and in a July 2011 decision, the Board, in pertinent part, granted an initial rating of 10 percent, but no more, for left carpal tunnel syndrome (CTS) for the entire initial rating period on appeal. 

The Veteran appealed the Board's July 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Memorandum Decision, the Court set aside the July 2011 Board decision as to an initial rating in excess of 10 percent for left CTS, and remanded the issue to the Board for compliance with the terms of the Memorandum Decision. 

In a June 2013 decision, the Board denied a rating in excess of 10 percent for left CTS.  The Veteran appealed the Board's June 2013 decision to the Court.  By order dated September 2014, the Court granted a Joint Motion for Partial Remand (JMPR), set aside the June 2013 Board decision for the issue of an initial rating in excess of 10 percent for left CTS, and remanded the issue to the Board for compliance with the terms of the JMPR.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMPR agreed that in June 2013 the Board erred (1) by relying on a March 2012 VA examination that was inadequate for rating purposes and (2) by not providing an adequate statement of reasons or bases that considered the applicability of Diagnostic Code (DC) 8512 to the Veteran's claim.  Despite finding that Veteran experienced flare-ups, the VA examiner did not assess or comment on whether he suffered any functional loss or limitation of motion during those flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) ("the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups . . . ."  Such "determinations should, if feasible, be 'portray[ed]'. . . in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.").  Thus the VA examiner did not properly evaluate the effects of the flare-ups, as required by Mitchell.

Moreover, the parties noted the March 2012 VA examiner's finding that nerve conduction studies were performed and "left median and ulnar motor conduction are normal - except for moderate ulnar focal motor slowing across the elbow, implicated the potential applicability of DC 8516, which provides for a higher 30 percent rating for moderate, incomplete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a.  However, the examiner did not state whether moderate ulnar focal motor slowing across the elbow" was a manifestation of his left CTS.  The JMPR indicated that the examiner should provide the requisite opinion that would be determinative on whether DC 8516 is implicated by the examiner's finding regarding the ulnar nerve.  

Finally, the parties agreed that VA should address whether DC 8512 should be applied in this claim, noting that this code provides for a higher 20 percent rating for mild, incomplete paralysis of the lower radicular group, which could potentially include the mild paralysis of the median nerve.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of all updated treatment records from the appropriate VA Medical Center(s), as well as any other outstanding records pertinent to the Veteran's claim.

2.  Schedule the Veteran for an appropriate VA examination by an examiner with sufficient expertise to determine the nature and severity of the Veteran's left CTS.  The Virtual VA/VBMS records must be made available to and reviewed by the examiner. 

Based upon examination and a review of Virtual VA/VBMS records, the examiner should accomplish the following:

(a) assess and comment on whether the Veteran suffered any functional loss or limitation of motion during the flare-ups noted on examination in March 2012, or during any other flare-ups reported in the record.  If feasible, any such loss or limitation of motion should be reported in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  

(b) noting the March 2012 examination finding that nerve conduction studies were performed and left median and ulnar motor conduction were normal - except for moderate ulnar focal motor slowing across the elbow, the examiner should state whether moderate ulnar focal motor slowing across the elbow" was a manifestation of his left CTS.  

The rationale for the opinion expressed must be provided.

3.  Then, readjudicate the issue on appeal, considering all potentially applicable DC, including but not limited to 8512 and 8516.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the matter should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


